 552DECISIONSOF THE NATIONALLABOR RELATIONS BOARDBrown Transport Corp.,a Georgia CorporationandDeborah KingandOdell NealsandHighwayDrivers,Dockmen,Spotters,Rampmen, MeatPacking House andAlliedProducts Drivers andHelpers,OfficeWorkers andMiscellaneousEmployeesUnionLocal710,InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO'Drivers Mutual Association,Inc.andHighway Driv-ers,Dockmen,Spotters,Rampmen, Meat Pack-ingHouse and Allied Products Drivers andHelpers,Office,Workers and MiscellaneousEmployeesUnionLocal710,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO.Cases 13-CA-24653, 13-CA-24913, 13-CA-24692, 13-CA-24712, 13-CA-24738, 13-CA-25301, 13-CA-25841, 13-CB-10820, and 13-CB-10941September 18, 1989DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSCRACRAFT AND HIGGINSOn September 19, 1988, Administrative LawJudgeWalter J. Alprin issued the attached deci-sion.Respondent Brown Transport Corp. (Brown),RespondentDriversMutualAssociation,Inc.(DriversMutual), and the General Counsel filedexceptions and supporting briefs, and Brown andthe General Counsel filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions as modified, and to adopt the recom-mended Order as modified and set out in fullbelow. 3'On November 1, 1987, the Teamsters International Union was read-mitted tothe AFL-CIO. Accordingly,the caption has been amended toreflect that change2 The Respondents have excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd 188F.2d 362 (3d Cir.1951).We havecarefully examined the record and find no basis for re-versing the findings.s The judge recommended a narrow cease-and-desist order requiringBrown to cease and desist from violatingthe Act "in any like or relatedmanner."However,as urged in the General Counsel's exceptions,wefind that Brown'smisconduct in this case,which violated Sec. 8(a)(I),(2), (3), and(4) of the Act,is sufficiently egregious and widespread so asto demonstrate a general disregard for employees'rights and to warrantissuance of a broad cease-and-desistorder.Accordingly,we shall substi-tute the broad injunctive language requiring this Respondent to cease anddesist from violating the Act "in any other manner" for the provisionrecommended by the judge.SeeH,ckmott Foods,242 NLRB 1357 (1979)Drivers Mutual represents drivers, dockmen, andother employees of Brown Transport at approxi-mately 80 motor carrier terminals located through-out the United States. On July 2, 1984,4 Brownopened a new terminal in Chicago, Illinois, and ex-tended recognition to Drivers Mutual as the repre-sentative of the terminal's drivers and dockmen.Shortly thereafter, the Respondents applied termsand conditions of the master collective-bargainingagreement to drivers and dockmen employed at theChicago terminal. For the reasons the judge setsforth in his decision, we agree with his findingsthat the Chicago employees did not constitute anaccretion to the overall unit; that Brown's grant ofrecognition and application of the contract to Chi-cago employees, and Drivers Mutual's acceptanceof Brown's assistance,5 respectively, violated Sec-tion 8(a)(1) and (2) and Section 8(b)(1)(A) of theAct; and that the appropriate remedy includeswithdrawal of recognition, nullification of the con-tract as it was applied to Chicago employees, andjoint and several responsibility for initiation feesand other moneys Chicago employees paid toDrivers Mutual.In their exceptions, however, the Respondentscontend that the judge did not adequately addressevidence that a majority of drivers and dockmen atthe Chicago terminal voluntarily signed cards au-thorizingDriversMutual to represent them, andthat Chicago employees consequently were accret-ed into the overall bargaining unit based on theirfreely expressed desire forrepresentation.We dis-agree. Although the judge made no specific findingthat the authorization cards were tainted by theRespondents' coercive conduct, he concluded thatBrown repeatedly offered unlawfulassistance toDrivers Mutual, which in turn unlawfully used theassistance to solicit membership. The judge fullydetails the coercive circumstances surrounding thecard solicitations, and we need not recount themhere except to note that Brown informed job appli-cants, inter alia, that Chicago terminal employeeswould be represented by Drivers Mutual and affili-ation with any other union would not be tolerated;thatBrown introduced employees to DriversMutual representatives on company time and prem-ises,where many of the cards were signed; thatDriversMutual representatives soliciting member-ship reiterated to employees that Drivers Mutual4 All dates are in 1984 unless otherwise indicated.SAlthoughthe judge implicitly found that application of the contractwas unlawful and recommended that the partiesbe orderedto cease anddesist fromgiving effect to it,he did not make an explicit findingWefind that Brown and Drivers Mutual violated Sec. 8(a)(2) and (1) andSec 8(b)(1)(A), respectively,by entering into, maintaining,and enforcingthe collective-bargaining agreementfor the employeesat the Chicago ter-minal296 NLRB No. 75 BROWN TRANSPORT CORP.was the incumbent union;and that the solicitationsoccurred in a context of interrogations6 and threatsof reprisal.7Accordingly,we find that the cards donot constitute reliable evidence of employee senti-ment,and adopt the judge's conclusion that Driv-ersMutual never represented an uncoerced majori-ty of Chicago employees.We also agree with the judge that Brown discri-minatorily discharged employees GeorgeWitzelland James Phillips, and discriminatorily failed torecall employee Robert Ronald.8However,in find-ing that Ronald was not recalled to work becauseof his union activity,we do so for the followingreasons.Ronaldwas a casual employee whoworked as a dockman 37 to 45 hours per week. Asa casual employee,Ronald had no set schedule andwas told on a day-to-day basis whether work wasavailable.In July 1985,Ronald attended a meetingconducted by representatives of Drivers Mutual.After learning that the Union had not proposed awage increase for dockmen,Ronald stated that hecould earn as much working in a "union barn" for6Member Cracraft agrees that under all the circumstances the interro-gations would reasonably tend to restrain,coerce,or interfere with rightsguaranteed by the Act In so finding, however,she does not rely onSunnyvale Medical Clinic,277 NLRB1217 (1985).7The judge found that Drivers Mutual coercively solicited authoriza-tion cards and reflected that finding in his Conclusions of Law and rec-ommended Order, but he inadvertently failed to include this finding inthe notice.The attached notice corrects this oversight.8InhisConclusions of Law the judge inadvertently found thatBrown's discharges of Witzell and Ronald violated Sec. 8(a)(1), (3), and(4) of the Act However,the complaint alleged only Sec 8(a)(1) and (3)violations and the judge's analysis was limited to those allegationsWetherefore omit the judge's 8(a)(4)finding as it pertains to Witzell andRonald.We agree with the judge that employee Phillips was discharged in vio-lation of Sec 8(a)(I), (3), and(4), but we correct his inadvertent omissionof the 8(a)(4) finding in his analysis In adopting the judge's finding thatPhillipswas unlawfully discharged,we note especially that Brown's ter-minal manager,Steven Gonyou,indicated as early as November 1984that he knew Phillips had previously worked for Overnite TransportationCompany and that Gonyou's informant had told him Phillips was "trou-ble " Gonyou also indicated then that Phillips'prior involvement with aunion at Overnite might cause him to be fired.Brown chose to ignore theevidence that Phillips had lied on his application form(by omitting hisemployment with Overnite)until after Phillips had voluntarily come for-ward to supply the General Counsel with evidence supporting an amend-ment to the complaint against the Respondent and testified in support ofthat amendment.Because the General Counsel has proven that Phillips'union connections and his testimony in a Board proceeding were motivat-ing factors in his discharge, and because we agree with the judge thatBrown's stated reasons for discharging Phillips were pretextual,itfollowsthat Brown has not made out an affirmative defense underWright Line,251 NLRB 1083(1980).The General Counsel contends that the judge inadvertently neglectedto include interest in his recommended make-whole remedy for the dis-criminatees.Although he does include interest in the proposed notice, itis unclear from the section of his decision entitled"The Remedy" wheth-er the backpay award includes interestWe therefore clarify the judge'sproposed remedy by awarding backpay to the discriminatees with interestto be computed in the manner prescribed inNew Horizonsfor theRetard-ed,283 NLRB1173 (1987).In this connection we note also that the judgeincluded interest in his recommendedOrdersfor reimbursement of initi-ation fees,assessments,and other moneys paid to Drivers Mutual, butfailed to include interest in the notices.Accordingly,the attached noticescorrect this omission.5532 days as he could in a week working for Brown.Subsequently,Ronald worked only 1 day a weekfor 2 weeks,9and less senior casual employees re-ceived considerably more work.In the ensuingweek,Ronald's name was removed from the casualemployee list.The judge found that Brown's failure to assignavailablework to Ronald and its removal of hisname from the roster of available employees wascontrary to company policy.He further relied onthe testimony of two employees who stated thatMichael Tallaksen,the pickup and delivery andsafety supervisor,told them that Ronald's "unionbarn"remark had come to the attention of Brown'smanagement and that was why he was no longeremployed by Brown.Although the judge specifi-cally found that Tallaksen was not a statutory su-pervisor,he observed that Tallaksen was an em-ployee who had frequent and intimate contact withmanagement.Contrary to the judge,we concludethat Tallaksen was a supervisor when he told em-ployees that Brown refused to recall Ronald be-cause of Ronald's "union barn"comment and thatbecause of Tallaksen's supervisory status, Tallak-sen's remarks are attributable to Brown.1 ° Tallak-sen's statement is consistent with the judge's find-ingsthatBrown's failure to recall Ronald was notwork related,and that its asserted reasons for notassigning work to him were specious.We thereforeagreewith the judge that Brown discontinuedRonald's employment because of his unionactivityin violation of Section 8(a)(3) and (1).ORDERThe National Labor Relations Board orders that8 As the Respondents point out, the judge erroneously found that Ron-ald's meeting with Drivers Mutual occurred sometime prior to May 1985,and that his last work assignment was in the week following the meeting.Although the record does not disclose precisely when the meeting washeld,Ronald estimated that it took place in early July. His attendancerecords establish that he worked regularly until July 22, after which hewas recalled only once, on July 29 Our revision of the judge's chronolo-gy does not affect our determination that Brown's failure to recallRonald was discriminatory.10 In his analysis of Tallaksen's authority, the judge found that Tallak-sen interviewed job applicants but was not the only interviewer, and thathe made recommendations based on the interviews Tallaksen testified, ina sworn affidavit, that he had described his duties as including "safetymatters and the hiring of personnel " He was the only person to inter-view employee Odell Neals, and following Neals' interview and roadtest,which Tallaksen himself administered, he recommended to TerminalManager Gonyou that Neals should be hired Shortly thereafter, Tallak-sen telephoned Neals and told him to report to work Tallaksen was alsothe only company representative to interview applicant Ronald. Follow-ing the interview, Tallaksen telephoned Ronald and told him he couldbegin workas a casualAt the least, it is clear that Tallaksen effectivelyrecommended both hires, and unlike unit employees, Tallaksen did notpunch a timeclock, received a salary rather than a hourly wage, and helda supervisory job title.We therefore find that he is a supervisor withinthe meaning of Sec 2(11) of the Act. 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. Respondent Brown Transport Corp.,a Geor-giaCorporation,Atlanta,Georgia,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Recognizing and bargainingwithDriversMutual Association,Inc. as the collective-bargain-ing representative of Respondent Brown'sChicago,Illinois terminal employees,unless and until thelabor organization has been certified by the Nation-alLaborRelations Board as the exclusive bargain-ing representative of any such employees in an ap-propriate bargaining unit.(b)Giving effect to a collective-bargainingagreementwith DriversMutual Association, Inc.with respect to the Chicago,Illinois terminal em-ployees referred to above,and any modifications,extensions,renewals, or supplementsthat may havebeen applied to those employees, provided thatnothing in this Order shall require the withdrawalor elimination of any wage increases or other bene-fits, terms, and conditions of employment that mayhave been established pursuant to the performanceof the contract.(c)Assisting Drivers Mutual Association,Inc. tobecome the representativeof Chicagoterminal em-ployees, includingmaking facilities available forDriversMutual representatives to solicit member-ship,or telling applicants and employees that Driv-ersMutual representsChicagoterminal employeesor that they would have 90 days in which to jointhat Union.(d)Coercivelyinterrogating applicants and em-ployees about their union support or activities.(e)Threatening employees with discharge andwith termination of Brown's trucking operations iftheysupported a union other than Drivers Mutual.(f)Creating the impression of surveillance, or en-gaging in surveillance by asking employees toreport their own or other employees'union activi-ties.(g)Discharging,failing to recall,or otherwisediscriminating against employees because they havetestifiedinanyBoard proceeding, have beennamed in any unfair labor practice charges or com-plaints,or because they support or oppose anylabor organization.(h) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.(a)With Drivers Mutual Association, Inc., joint-ly and severally reimburse all former and presentemployees employed at its terminal at Chicago, Illi-nois, for all initiation fees, dues, and other moneys,ifany, paid by or withheld from them in themanner set forth in the remedy section of thejudge's decision.(b)Offer George Witzel,James Phillips, andRobert Ronald immediate and full reinstatement totheir former positionsor, ifsuch positions nolonger exist,to substantially equivalent positions,without prejudice to their seniorityor other rightsor privilegespreviouslyenjoyed,and make themwhole for anyloss of earnings and other benefitssuffered as a result of the discrimination againstthem,in the mannerset forthin the remedy sectionof the judge's decision with interest to be comput-ed in the manner prescribedinNew Horizons for theRetarded,283 NLRB 1173 (1987).(c)Remove from its files any reference to theunlawful dischargesand notifythe employees inwriting that this has been done and that the dis-charges will not be used against them in any way.(d) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Chicago, Illinoisfacilitycopies ofthe attached notices marked"Appendix A" and"AppendixB."11 Copiesof Appendix A, on formsprovidedby theRegional Director for Region 13,after being signed by the Respondent's authorizedrepresentative and - copiesof AppendixB, afterbeing signed byDriversMutual's representative,shallbe postedby theRespondent immediatelyupon receipt and maintainedfor 60consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to ensurethat thenotices are not altered,defaced,or covered by anyother material.(f)Notify theRegionalDirector inwritingwithin 20daysfrom the date of thisOrder whatsteps the Respondent has takento comply.B. Respondent Drivers Mutual Association, Inc.,Atlanta, Georgia,its officers,agents, and represent-atives, shall1.Cease and desist from(a)Accepting recognition from Brown TransportCorp.,aGeorgiaCorporation,as the bargainingrepresentativeof Chicago,Illinois terminal employ-ees,when Drivers Mutual does not represent an" If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." BROWN TRANSPORT CORP.uncoerced majority of those employees in any ap-propriate bargaining unit.(b)Acting as the exclusive collective-bargainingrepresentative of the Chicago,Illinois terminal em-ployees referred to above,unless and until DriversMutual has been certified by the National LaborRelations Board as the exclusive bargaining repre-sentative of any such employees in an appropriatebargaining unit.(c)Giving effect to a collective-bargainingagreement with Brown Transport Corp.with re-spect to the Chicago, Illinois terminal employees,and any modifications,extensions,renewals, or sup-plements that may have applied to those employ-ees, provided that nothing in this Order shall re-quire the withdrawal or elimination of any wageincreases or other benefits,terms, and conditions ofemployment that may have been established pursu-ant to the performance of the contract.(d)Acceptingunlawful assistance and supportfrom Brown Transport Corp.in soliciting unionmembership, including using BrownTransport fa-cilities for solicitation meetings.(e)Coercivelysolicitingmembership by tellingemployees that Drivers Mutual already representedthem and that they had to sign union membershipapplications.(f) In any like or related manner restraining orcoercing employees in the exerciseof the rightsguaranteed them by Section7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.(a)With Brown Transport Corp.,jointly andseverally reimburse all former and present employ-ees employed at Brown Transport'sChicago, Illi-nois terminal for all initiation fees, dues, and othermoneys,if any,paid by or withheld from them inthe manner set forth in the remedy section of thejudge's decision.(b) Post at its offices and meeting halls at Chica-go, Illinois, copies of the attached notice marked"Appendix B."12 Copies of the notice,on formsprovided by the Regional Director for Region 13,after being signed by the Respondent's authorizedrepresentative,shall be postedby theRespondentimmediately upon receipt and maintained for 60consecutivedaysin conspicuous places includingall places where notices to employees are custom-arily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered,defaced, or covered by any other material.Additional copies of Appendix B shall be signed byan authorized representative of the Respondent andfurnished to the Regional Director for posting by' 2 See fn.11. above555Brown TransportCorp.in accordance with theOrder directed to it above.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard has foundthat we violated the NationalLabor Relations Actand has ordered us to post and abideby thisnotice.WE WILLNOT recognize and bargainwith Driv-ersMutual Association,Inc. asthe collective-bar-gaining representativeof our Chicagoterminal em-ployees unless and until that Union has been certi-fied by the National LaborRelations Board as therepresentativeof anysuch employees.WE WILL NOTgive effect to, or in any way en-force, the collective-bargaining agreement purport-ing to cover such employees at a time when Driv-ersMutual does not represent an uncoerced majori-ty of employeesin an appropriate bargaining unit,providedhowever that thiswill not require thewithdrawal or eliminationof any wageincreases orother benefits,terms, and conditionsof employ-ment established by the agreement.WE WILL NOTassistDriversMutual to becomethe representativeof our Chicagoterminal employ-ees, includingmaking our facilities available forDriversMutual representatives to solicit member-ship,or telling applicants and employeesthat Driv-ersMutual represents Chicago terminal employeesor that they would have 90 daysinwhich to jointhat union.WE WILL NOT coercivelyinterrogate applicantsand employees about their unionsupportor activi-ties.WE WILL NOTthreaten employees with dis-charge,and with terminationof ouroperations, ifthey supporteda union other than Drivers Mutual.WE WILL NOTcreate the impression of surveil-lance, or engage in surveillance by asking employ-ees toreport theirown or other employees' unionactivities.WE WILLNOT discharge,fail to recall, or other-wise discriminate against employees because theytestifiedin any Board proceeding,were named inany unfair labor practice charges or complaints, orbecausetheysupportor opposeany labor organiza-tion. 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section7 of the Act.WE WILL offer George Witzel,James Phillips,and Robert Ronald immediate and full reinstate-ment to their former jobs or, if their jobs no longerexist,to substantially equivalent positions,withoutprejudice to seniority or any other rights or privi-leges previously enjoyed,and WE WILL pay eachof these employees for any earnings and other ben-efits they lost as a result of our discriminationagainst them,less any net interim earnings,plus in-terest.WE WILL notify George Witzel,James Phillips,and Robert Ronald that we have removed fromour files any reference to their discharges and thatthe discharges will not be used against them in anyway.WE WILL,jointly and severally with DriversMutual Association,Inc., reimburse all former andpresent Chicago,Illinois terminal employees for allinitiation fees, dues, and other moneys, plus inter-est, paid by them or withheld from them.BROWN TRANSPORT CORP.,A GEOR-GIA CORPORATIONWE WILL NOTcoercively solicit membership bytelling employees that we already represent themand thatthey haveto sign membership applica-tions.WE WILL NOT in anylike or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section7 of the Act.WE WILL,jointly and severally with BrownTransport Corp.,reimburse all former and presentChicago,Illinois terminal employees for all initi-ation fees,dues, and other moneys,if any,with in-terest,paid by themor withheldfrom them for ini-tiation fees,dues, or other payments to DriversMutual Association, Inc.DRIVERS MUTUAL ASSOCIATION, INC.Sheryl Steinberg, Esq.,for the General Counsel.Jack Oswald,Esq.and J.LewisSapp,Esq.,of Chicago, Il-linois,andAtlanta,Georgia, respectively,forRe-spondent Brown Transport Corp.Nolan Harmon,Esq. andKarsten Bicknese,Esq.,of Atlan-ta,Georgia, for Respondent Drivers Mutual Associa-tion, Inc.Reed Lee, Esq. (Asher,Pavalon,Gittler,Greenfield andSegal,Ltd.),ofChicago, Illinois, for the ChargingParty Teamsters,Local 710.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT accept recognition from BrownTransport Corp.,a Georgia Corporation, as the ex-clusive representative of its Chicago,Illinois termi-nal employees,or otherwise act as their collective-bargaining representative,unless and until we havebeen certified as such representative by the Nation-al Labor Relations Board.WE WILL NOT give effect to, or in any way en-force,the collective-bargaining agreementwithBrown Transport Corp. purporting to cover suchemployees at a time when we do not represent anuncoerced majority of employees in any appropri-ate bargaining unit,provided however that this willnot require the withdrawal or elimination of anywage increases or other benefits,terms, and condi-tions of employment established by the agreement.WE WILL NOT accept unlawful assistance andsupport from Brown Transport Corp.in solicitingunion membership, including using Brown Trans-port Corp.facilities for solicitation meetings.DECISIONSTATEMENTOF THE CASEWALTER J. ALPRIN,AdministrativeLaw Judge. Oncharges filed and complaints issued as indicated in Ap-pendix C[omitted from publication],General Counsel al-leges that Respondents Brown TransportationCorp., aGeorgia Corporation(Brown)and/or Respondent Driv-ersMutual Association,Inc. (Drivers)engaged in the fol-lowing unfair labor practices, made unlawful by the indi-cated sectionsof theNational Labor RelationsAct (theAct).1.By Brown,in violation of Section 8(a)(1):a. Interrogating employees regarding union activities,sympathies,and/or membership.b.Threatening that if employees did not support Driv-ers, or did support another union, or if prior employmentwas by a union carrier, not to employ or to dischargethe employees,or to cease operations.c.Inducing employees to engage in surveillanceand/or creating the impression of surveillance, by re-questing a report if contacted by another union.d. Interfering with Board processby offer oftransferor early vacation,or to stay at another's residence toavoid Board subpoena.2.By Brown, in violation of Section 8(a)(1), (3), and(4):a.Discriminatorily terminating the employment ofWitzel,Ronald,and Phillips.3.By Brownand Drivers,inviolation of Sections8(a)(1) and(2) and 8(b)(1)(A), by: BROWN TRANSPORT CORP.a.Executing a bargaining agreementfor a minority ofuncoercedemployees.b.Offering,and accepting,recognition as bargainingagent of a minorityof uncoercedemployees.c.CoercivelysolicitingmembershipinDrivers Mutual.A hearing was held beforeme atChicago,Illinois, andAtlanta,Georgia,covering31 days between July 15,1985, and July 2, 1986. After severalextensions,briefswerethereafter filed by General Counsel,counsel foreachof theRespondents,and counselfor Charging PartyUnion.On the entirerecord of the case,and particularly onmy observationof thewitnesses and their demeanors, Imake the followingFINDINGS OF FACTI.JURISDICTION AND BACKGROUNDBrown is a motor common carrier with principal of-fices at Atlanta,Georgia.It employs approximately 3000persons at over 80 terminals located at points throughoutthe country.It admits that it is,and I find it to be, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.Drivers has for approximately the past 20 years beenthe certified bargaining agent of a unit at each ofBrown's terminals,consistingof over-the-road intercitydrivers, city pickup and delivery drivers, dockmen, war-ehousemen,mechanics'helpers, and garage servicemen.DriversMutual represents only employees of Brown,and it is the only union representing this unit of Brownemployees.Withoffices in Atlanta separate from Brown,DriversMutual has its ownofficersand employees,meets expenses from membership dues, employs inde-pendent counsel,and negotiates contracts or riders forunit employees at individual terminals.It admits it is andI find it to be a labor organization within the meaning ofSection 2(5) of the Act.Though notdirectly in evidence as part of the record,GeneralCounsel'sargument draws upon the publicknowledge of Brown's prior participation in Board pro-ceedings,referred to asBrown1,140 NLRB 954 (1963),andBrown II,239 NLRB 711 (1978). These two deci-sions demonstrate Brown,particularly through the ac-tions of its president,Isaac Hemmings,as having violatedthe Actby engaging in such unlawful labor practices assoliciting,threatening,and coercing drivers to preventthem from joining the TeamstersUnion,and as soliciting,encouraging,and coercing them to form their own labororganization or to join an independent"committee."Brown IIalso found that Drivers had acted in concertwith Brown in coercive solicitation,and to have violateditsduty of fair representation by failing to arbitrate onbehalf of a unit member because of his active Teamsterssupport.A. Opening the Chicago Terminal1.Reasons for openingA motorcarrier cannot have a terminal at each andeverypoint it serves within itsauthorized territory. Ship-ments of less thantruckload (LTL) size from a point557may be picked up there for transportation directly or, asin the usual case, indirectly toward destination.If indi-rectly, it is brought to the terminal from which pickupservice originated,offloaded,and reloaded with otherLTL shipments going in the same direction.The samemethod,in reverse,isutilized for final delivery of theshipments to points in the vicinity of the delivering ter-minal.The driversoperating the longer distances be-tween terminals are referred as "over-the-road"drivers,while those making local trips originating from and re-turning to a single terminal may be referred to as "localdrivers," "city drivers," or"peddle run drivers."At times the carrier providing the over-the-road longhaul will not have a convenient terminal for the origina-tion or termination by the peddle run drivers.In suchcases, the long-haul carrier will contract with a local ter-minal for these services.Brown did not have a Chicago terminal,but operatedthrough contract with a subsidiary,whose drivers wererepresented by the Teamsters.In early 19841 Brown de-cided to open its own terminal to serve the Chicagoarea.An alleged antiunion basis for doing so is herein-after described.InMarch,Brown hired Steven Gonyouas the terminal manager,and gave him orientation andtraining at Atlanta headquarters and at other Brown ter-minals.Gonyou hired his direct staff,William Pollard asoperationsmanager, Robert Saillez as dispatcher, andRobert Hausner and Michael Sobieski as dock supervi-sors.2.Hiring proceduresNo attempt was made tostaff the Chicagoterminalwithtransferof any employees from otherterminals. In-stead,flyers were distributedlocally and advertisementsplaced in local newspapers,announcingjob interviews tobe heldat a local moteltoward the end of May.Brown'spersonnel manager,Glenn McCravey,came from Atlan-ta to conductthe interviews,assistedby Gonyou and hisassistants,PollardandHausner,who wereinitiallybriefed by Gonyouand thengiven furtherinstructionsby McCravey. McCravey specifically told Pollard andHausnerwhatquestions to ask,whatinformation toobtain from applicants,and howto respond to appli-cants' questions.Approximately100 applicants appearedthe first day, but only 40 to 50application forms weredistributed, to those havingat least 12 months' drivingexperience,aminimum standardstated by McCravey.Brown expectedto hire about 20 citydriversfor Chica-go. The applicationforms, obtained by Brown from a na-tionaltransportation trade association and used byBrown forhiring throughout its system for a long periodof time, included the question"Labor Union Affiliation(the Union and Local)."McCraveyreturnedtoAtlanta, and interviewing byPollard,Hausner, and,on occasion,by Gonyoucontin-ued for 3 to4 additionaldays. A number ofthose inter-viewed werecontactedby Atlanta or Chicagopersonneland directed to return to themotel for second inter-views, conducted over 3 days by McCravey, Pollard,'All dates arein 1984 unlessotherwiseindicated. 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHausner, and Gonyou.Sidney McMain,polygraph oper-ator from Atlanta, frequently used by Brown over an ex-tensive period,also participated though not authorized todo polygraphyin Illinois.Applicants were told that Drivers Mutual representedBrown's employees at all terminals and that they wouldhave 90 days in which to join Drivers Mutual if em-ployed.One driver alleged that he was also told that em-ployees would not be represented by either the Team-sters or by the Chicago Independant Union.The appli-cants were then asked questions including the following:By McCravey,whether applicants belonged to a unionorwere Teamsters,and how the applicant would feelworking for a nonunion company; by Gonyou,whetherthey belonged to a Teamsters Union,and how theywould feel about working without a union.In administering the 15 polygraph tests he gave,McMain asked questions,contrary to Illinois statutes, re-garding union membership and preferance.As to allquestions on which he felt a polygraph reading was notsatisfactory,includingquestionsinvolvingunions,McMain would go back to the questions until all re-sponses were clarified.During the interview process Gonyou and/or Hausnerallegedly told drivers, prior to having received approvalby Atlanta personnel,that they would be hired. This wasdenied by McCravey,who testified that he discussed allthe drivers he was considering with Gonyou,but thatthe decisions were made by the Atlanta personnel de-partment,which checked applicants' state motor vehiclerecords.Immediately before, and after the terminal opened onJuly 2, additional drivers and dockmen were required.Thesewere interviewed at the Chicago terminal byGonyou, Pollard,and/or Hausner.Brown'sAtlanta per-sonnel department was said to have been involved in thehiring process by checking the applicants'statemotorvehicle records.Brown did hire drivers who had beenTeamsters members and/or worked for employees deal-ing with the Teamsters.3.Orientation of new employees at AtlantaDuring the period of 3 weeks before the Chicago ter-minal opened,driverswere sentto Atlantain three sepa-rate groups for orientation and to drive vehicles from theAtlanta terminal to andfor theuse of the Chicago termi-nal.Dockmen were never required to go to such an ori-entation at or training by personnel from Atlanta, norwere those drivers hired immediately prior to or afterthe Chicago terminal opening.The first group of drivers sent to Atlanta consisted ofeight men. They were told by William Parsley, then vicepresident/operations,thatDrivers Mutual represented allof Brown's drivers,and allegedly though denied by Pars-ley, that Brown had had union problems at other termi-nals which it closed in order to avoid representation byanyone other than Drivers Mutual,and that they woulddo so again at any terminal, includingChicago, if em-ployees became affiliated with Teamsters or any unionother than Drivers Mutual.The first group of drivers were introduced by Brown'smanagement to representativesof DriversMutual, whotook them to dinner, told them that Drivers Mutual rep-resented Brown's drivers and dockmen at all terminalsand would cover such employees at the Chicago termi-nal, and that the new employees had to sign union au-thorization cards before leaving Atlanta.The eight weretold to elect from among themselves a committeeman torepresent Chicago terminal employees,and they electedFrank Scaglione.When the second group of driverscame to Atlanta, Parsley allegedly made similar state-ments to them,theywere introduced to representativesof Drivers Mutual who took them to lunch,made similarstatements to them,and had them sign union authoriza-tionsbut toldthem that Scaglione had already beenelected their committeeman.The thirdgroup of driversdid not remain in Atlanta as long as the first two, due tothe approaching opening dateof theChicago terminal,and did not meet with representatives of Drivers Mutualuntil opening day, as hereinafter discussed.4.Opening day contactsOn the Chicago terminal's openingday, July 2, thosedrivers who hadnot metwithrepresentativesof DriversMutualinAtlanta were, afterclocking in and reportingto dispatcherSaillez, told to attend a meetingbeing heldon Brown premises,duringworking hours, by DanHoward, an officer of DriversMutual.The drivers toattend the meetingwere thosein thethird group to visitAtlanta, andthosehiredimmediately prior to openingwho had notbeen needed to drive equipmentfrom theAtlanta to the Chicagoterminal andwho had not beensentto Atlanta.Howard madethe followingstatements at that meet-ing: thatDriversMutual represented all of Brown's driv-ers and dockmen,and thatnew employees at new termi-nalswere automatically also representedby DriversMutual; that the first twogroups ofdrivers to go to At-lantahad alreadyjoined and that itwas customary foremployeesto join the Union. Cards were then distributedfor the other drivers to sign.Dockmen, none of whom had previously joined Driv-ersMutual,werealso directedby their supervisor afterclockingin to attend such a meetingwithHoward,where similar statements were made and dockmen exe-cuted union authorization cardsfor DriversMutual.B. Terminal OperationsInterterminal freight was routed in and out of Chicagoby Atlanta. The followingdescribes intraterminal oper-ations within the Chicago terminal area.Gonyouwas responsiblefor day-to-day operations, set-ting policy, establishing work rules,city routes from theterminal, job classifications,vacations and leave sched-ules, and hiring and firing of new personnel subject tomotor vehicle board record checks done by Atlanta, andbased on interviews by other Chicago supervisors.Gonyou met with drivers or their committeeman for thefirst attempts at grievance settlement,but continuation ofa grievance,through the committeeman and DriversMutual, would have to be processed at Atlanta,thoughthere is no evidence of such ever having taken place. BROWN TRANSPORT CORP.Brown's regional manager at Detroit is responsible forChicago and 18 other terminals.He does not regularlyvisit the terminal,nor do Atlanta personnel.The localterminal arranges hiring,scheduling,and replacing localemployees,and Brown employees from other terminalsare never utilized.In only one instance did an employeeof the Chicago terminal transfer to another terminal, thatin Florida and not within the same region,and only afterhaving committed an act which called for discharge. Thelocal terminal schedules and arranges safety meetings,performs 90 to 95 percent of vehicle repairs, and ar-ranges all accident investigationsand spot checks ofdriver performance.The Atlanta safety manager visitsonce each year.As the Chicagoterminal operations manager,Pollardexercises,inter alia,the following authority:he solicitsand interviews prospective employees,schedules currentemployees,determines number and identity of casual em-ployees to work,assignsdrivers to runs of specified loca-tion,time, and duration,and authorizes leave, sicktime,and overtime.He is identified to employees by the gener-almanager as a supervisor,isconsidered by employeesto be a supervisor,and executes various documents as asupervisor.As the only individual to interview some em-ployees prior to their being hired, he obviously eitherhired them or successfully recommended their hiring.For purposes of the Act, Pollard is supervisor.2As the Chicago terminal dispatcher, RobertSaillez ex-ercises, inter alia, the following authority:he approvestimecard modifications,sick leave, personal days off andtime off for injuries, determines whether drivers whoreport by phone that they will be late should work thatday at all,obtains replacements from among"extra" un-assigned drivers,and reschedules assignments to otherroutes.For purposes of the Act, Saillez is supervisor.3Originally hired as a driver on October 8, MichaelTallaksenwas given additional authority as P & D(pickup and delivery) and safety supervisor. As such hehad, inter alia, the following authority:to interview pro-spective employees and for some, but not all,tomakerecommendations as one but not the only interviewer,and to conduct safety investigations.For purposes of theAct, Tallaksenis not a supervisor.Operational control of the following matters, amongothers,was exercised by local personnel at the Chicagoterminal:starting times, numbers of drivers and dock-men, regular and modified temporary and permanentroutings,workrules supplementing or supplanting sys-temwide rules,scheduling and selecting safety meetingtopics, recommending employee hirings exclusive of statemotor vehicle record checks, firing employees, assigningand approving overtime and leave time.Interterminalroutings,billings, and paperwork was generated system-wide by the Atlanta office, which also controls labor re-lationswith Drivers Mutual and with employee griev-ances except for initial settlement attempts at local termi-nals.The Atlanta office is 700 miles from the ChicagoY Atomco Carburator Co,275 NLRB 1, 3 (1985).8Hillside Bus Corp.,262 NLRB 1254,1270 (1984),Spring Valley Farms,272 NLRB 1323.1330 (1984),andSerendippity-Un-Ltd,263 NLRB 768,771 fn.4 (1982)559terminal,and the closesttwo otherterminals are respec-tively150 and 90 miles distant.Whatregionalsupervi-sion exists is through Detroit,266 miles distant, whichoversees 18 additional terminals.Withone exception,there has been no interchange of an employee betweenany other terminal and Chicago, and the one exceptionwas transfer of a disciplined driver to a terminal outsidethe region.C. Other Management/Employee ContactsVarious other employees made allegations of interro-gation regarding union status, history, and attitudes attimes other than initial employment,and of surveillance.Former employee Odell Neals testified that P & D Su-pervisor Tallaksen,who is not a supervisor for purposesof the Act, questioned him regarding a specific unioncontact, specifically asked if hewas "signingpapers" forthe Union,and discussed the matter in his presence withTerminalManager Gonyou,who is a supervisor, afterwarning Neals to stay away from "those guys," referringto Local 710 personnel.Alleged discriminatee Phillips testified that TerminalOperations Manager Pollard,a supervisor, asked him inan afterwork social conversation at the local bar, who heknew in the Teamsters,and whether he had signed acard for the Teamsters. The conversation was notdenied.He also testified that at another afterhours, asocialmeeting at the local bar,TerminalManagerGonyou, a supervisor, asked if he had attended anyLocal710 meetings,who was present at such meetings,how he had heard about the meetings,and whether suchmeetings were "successful."Shortly afterward, he wasasked by Tallaksen, not a supervisor, in Tallaksen'soffice,about union meetings.George Witzel,another al-leged discriminatee,testified thatwhile a probationaryemployee he was questioned at the workplace,by Termi-nalManagerGonyou,as towhat the Local 710 repre-sentative,with whom the employee had just met, hadwanted.All the drivers were told by Terminal ManagerGonyou that he had reports of drivers being followed,stopped, and talked to by representatives of Local 710,and that any time this happened Brown wanted to knowabout it. Drivers were also told the same thing by Ter-minalDispatcher Saillez,who also told driver Berg-stresserthat if stopped he should talk to Local 710 repre-sentatives so that he could report the contents of theconversation to Brown.D. Dischargeof WitzelBrown requires new employees to complete a 90-dayprobationary period, after whichtheybecome permanentemployees unless the terminal manager requests dis-charge.Witzel was one of the original drivers hired, anda member of the second group of employees to go to At-lanta.He testified that while in Atlanta he had askedParsley whether employees would have a union and thatParsley responded that if any employee was affiliatedwith the Teamsters or any other union they would, asper company policy, immediately be fired.Parsleydenied such statement. Approximately July 11,Witzel 560DECISIONS OF THENATIONALLABOR RELATIONS BOARDand another driver, Laxner,stopped for lunch at a hotdog stand, where they were approached by Wade, an or-ganizerfor Local 710. After their conversation, Witzeland Laxner returned to the terminal.Gonyou learned ofthe contact from Laxner,and allegedly told Witzel thatsinceDriversMutual was a union representing all em-ployees, he would be fired if he attempted to contact orbecome affiliated with Local 710, a statement denied byGonyou. However, Witzel thereafter discussed Local710 with other drivers.On September 7, Witzel returned to the terminal andwas told to see Gonyou. Gonyou, in the presence of Pol-lard and of Regional Manager Rollinson,toldWitzel thathe had not satisfactorily completed his probation periodand was being terminated.In response to Witzel's ques-tion,Gonyou allegedly gave as reason that Witzel wasterminated because of his abusive language and of his"outside contacts,"which statement was denied byGonyou.Phillips, another alleged discriminatee, testifiedthat he later asked Saillez the reason for the terminationof Witzel,and that Saillez stated it was because Witzelwas attempting to organizefor theTeamsters.Witzel'srecord as a driver was good,and he wasawarded a pay increase after two-thirds of his probation-ary period. Gonyou testified that he based his decision toterminateWitzel on alleged complaints from Saillez thatWitzel used abusive language and challenged Saillez' au-thority before other employees.Witzel also had a con-frontationwith Scaglione over the position of commit-teeman for Drivers Mutual,leading to what was at thehearing very evident personal animosity between them,but there is no evidence that this was transmitted toGonyou.E. Failure to Reemploy RonaldRobertRonald applied for employment at Brownsometime during February 1985. On March 8, 1985, hewas told by Tallaksen to come in and talk about his ap-plication, and when he did so was told by Tallaksen, ac-cording to Ronald's contested testimony,to falsify theapplication so as not to show prior employment by unioncarriers, for Tallaksen otherwise would not be permittedto hire him. Ronald was told to report that night forwork as a casual dockman, which he did. He was thentold to report for the same work on Sunday,which healso did. He thereafter worked for about 4 months from37 to45 hours per week, being advised at the end of thework shift, or by phone, when next to report for work.Casuals were called to work on the basis of seniority.His work was satisfactory, and when the more seniorcasual dockmen were made permanent was told that healso would become permanent at the next vacancy.Some time prior to May 1985,representatives of Driv-ersMutual were at Brown and Ronald asked about aproposed wage increase for dockmen.AfterRonald wastold that there were no such proposal, Ronald loudlycommented that he could earn as much in 2 days at a"union barn"as he could in a week at Brown.The fol-lowing week Ronald was called to work for only 1 dayeach week, and for 11 hours on that day. Thereafter,Brown never recalled him to work.Ronald testified that he phoned in to ask for work 3days per week, but Pollard denied this. Gonyou testifiedthat Ronald was not recalled for additional work becausebusiness was slow and he was not needed.In fact, how-ever,less senior casual dockmen had been assigned moreworktime than Ronald when Ronald was only given one11-hour day per week, and were working when Ronaldwas not working at all. Gonyou also testified that pursu-ant to Brown's policy, after Ronald had not been calledto perform casual work for 1 week his name was deletedfrom the list of casuals.Examination of rosters showedthat this was not Brown's policy at all. Two dockmen,employed byBrown at the time of the hearing,appear-ing under General Counsel's subpoena,testified that Tal-laksen told each of them that Ronald's statement aboutmore money at a union shop had"gotten back" to the"front office" and that such was the reason for his nolongerworking at Brown.Tallaksen did not denymaking such a statement.F. Contacts With and Dischargeof PhillipsPhillips began work as a driver when the terminalopened on July 2, and was one of the drivers not sent toAtlanta.Gonyou invited Phillips to the local bar one eveningafterwork in November,while Phillips was still in hisprobationary period,and in a social atmosphere toldPhillips he had received information that Phillips hadbeen "in some trouble" with a former trucking companyemployer.Phillips admitted that this was so in responseto a question, that he had been involved there with aunion. Phillips testified that Gonyou told him to keep alow profile because he would be fired if RespondentBrown learned this.In January 1985, Phillips attended aLocal 710 meeting and shortly thereafter,while talkingtoGonyou in his office,was asked if the meeting hadbeen successful,and was told that if Parsley found outabout Local 710 organizing that he would "close thedoors."In another conversation with Pollard, in thesame local bar,Phillipswas asked by Gonyou whetherhe had any affiliation with the Teamsters,and the identi-ty of those persons he knew with the Teamsters andwhether we had signed a Teamsters'"card."Gonyoudenied these statements.Prior to the start of this hearing Phillips met with Re-spondent's counsel for a discussion of the statementwhich Phillips had given the General Counsel.Phillipstestified that he was thereafter phoned by Tallaksen, wastold that Respondent's counsel was not happy about theconversation,and that it would be better for Phillips to"be a company man." Phillips was subpoenaed to appearon July 17, 1985,but failed to do so.He later testified hehad learned that he was to be subpoenaed,and that Tal-laksen had offered to help him avoid service by (1) ar-ranging for his vacation to be moved forward a week,which was done, (2) to assign him to an out-of-town run,(3) to transfer him anywhere outside of Chicago inBrown's system,or (4) to permit Phillips to live at hishome rather than his own.Tallaksen denied makingthese offers or in any manner seeking to help Phillipsevade Board process. BROWN TRANSPORT CORP.The subpoena was served and, as noted above, Phillipsdid not appear.Arrangements were later made for himto testify on December 15, 1985,atwhich time he an-swered all questions on direct examination,but on cross-examination refused to answer questions regarding hisformer employment with another trucking company,claiming protection against self-incrimination.He was ad-vised by the administrative law judge as to the bounds ofsuch protection,was permitted to consult with counselforRespondent Drivers Mutual,and, on his continuedrefusal to testify,was excused until January 27, 1986,when he continued in his refusal.Phillips telephoned counsel for General Counsel, and ameeting at Phillips'home was scheduled shortly thereaf-ter, on February 23, 1986.At that time Phillips first ad-vised the Board of and gave General Counsel a swornstatement regarding themeetingwithRespondent'scounsel,the statement by Tallaksen regarding that meet-ing, and Tallaksen's alleged statements regarding evasionof Board process,referred to above.On March 26, 1986,Phillips was called to testify and General Counsel movedto amend the complaint to include the matters in Phillips'affidavit.The motion to amend was denied,Phillips gavehis testimony over objection as an offer of proof, Re-spondents declined to cross-examine,and the hearing wasrecessed pending special appeal by General Counsel ofthe rejected amendment.While the special appeal was pending, onApril 3,1986, Phillips'employment was terminated by Brown, asdescribed below,and an additional charge thereon wasfiledwith the Board.On April 16,1986, the hearing wascontinued,with Phillips being cross-examined by Re-spondents on his prior testimony,and admitting that hisprior refusal to answer questions regarding prior employ-ment was based not on fear of self-incrimination but onfear of being discharged because of false statements onhis job application.On April 22,1986, the Board issued acomplaint on Phillips'discharge,and on July 1, 1986,motion by counsel for General Counsel to further amendthe complaint to consider the new charge was granted.Phillips testified as follows:On April3, 1986, he wastold to return to the terminal and did so shortly after 3p.m.He was told that Gonyou wanted to see him andwas escorted to Gonyou's office, where McCravey wasalso present.McCravey told Phillips that he had mademisstatments to the employer by reason of which hisbond,a requirement for employment,was no good.McCravey gave Phillips the option of resigning, inwhich case he would be given a letter of recommenda-tion,or of not resigning,inwhich case he would be ter-minated.Phillips chose the latter, and was terminatedand escorted off the premises.McCravey testified that Phillips had been terminatedbecause of dishonesty,or lying,in that Phillips' work ap-plication did not report his prior employment by anothermotor carrier, nor his having suffered a "work relatedinjury" in that employment,nor a prior criminal convic-tion,nor adverse items on his state motor vehiclerecords.The actual application is not a partof therecord,and it is highly questionable whether any evidence of al-leged dishonesty or lying on the document should beconsidered.In any event, "dishonesty"or "lying" are561not stated as grounds for termination by Brown's rules orfreight handling manual except as to theft of merchan-dise.Neither insurance nor bonding carriers were con-tacted by Brown as to the effect of the alleged dishones-ty or lying, or as to whether Phillips could still bebonded.The alleged"conviction"related to beingplaced on probation,resulting in a serious question forcounsel and layman alike as to whether such act consti-tutes "conviction."The alleged"on-the-job injury" con-sisted of inhaling toxic fumes, which Phillips did notconsider an "injury" related to his work as a driver.Damage claims which were not charged by the employ-er to his responsibility were not considered by Phillps tohave been reportable on the application.Trafficticketsissued him were to be discharged by the traffic courtafter supervision,and thus also considered by Phillips asnot remaining on his record or reportable 10 years later.All of these charges were not developed by Brown asreasons for discharge,but were developed by Brown'scounsel to discredit his testimony,were not developeduntil after Phillips had testified adversely to Brown, andwere apparently not verified by Brown,whose employ-ees after prompting by counsel refused cross-examinationon the issue based on attorney-client privilege.McCravey also testified that the alleged false state-ments on a drivers' employment record were contrary toDepartment of Transportation regulation,which state-ment he was, however,unable to substantiate.McCra-vey's testimony on this point was contrary to his priortestimony regarding the supervision of hiring by Brown'sAtlanta terminal through its efforts in verifying statemotor vehicle records.Since such efforts were not madein all cases it appears that Brown'sAtlanta terminalmight not have contributed to the hiring process at Chi-cago.Brown presented records of five drivers allegedly ter-minated for falsifying employment applications. Of these,two had been terminatedafterPhillips;one was terminat-ed because the falsification was that he did not reportthat his brother was also employed by Brown,which hasa strict "no relatives"employment policy;one was termi-nated during his probationary period;and the last wasterminated after being charged with several accidents inaddition to the alleged falsification.Further, a Brownemployee discovered to have falsified an employment ap-plication is, by Brown policy,given an opportunity toexplain his action and not fired if he has an excuse, whilePhillipswas not given this opportunity. Finally, two ofBrown's employee witnesses testified that they had falsi-fied their applications,but so far as is known,they werenot terminated.11.ADDITIONAL FACTS AND DISCUSSIONA. Claim of Accretionand Attendant ViolationsDrivers Mutual and Brown were charged with violat-ing the Act by executing a bargaining agreement for aminority of uncoerced employees,by offering and ac-cepting recognition as bargaining agent of a minority ofuncoerced employees,and by coercivelysoliciting andaiding in the solicitation of members.All these charges 562DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmust be considered in the light of whether the openingof the Chicago terminal constituted a proper accretionauthorizing the already recognized union to act as solebargaining agent.As definedinSafewayStores,256 NLRB 918, 924(1981), an accretion is "the addition of a relatively smallgroup of employees to an existing unitwhere these addi-tional employees sharea sufficientcommunityof interestwith the unit employees and have no separate identity.Theadditional employees are then properly governed by theunit'schoice of bargaining representatives." (Emphasisadded.)The issue is thus narrowed to whetherthe Chi-cago terminal employees share a sufficient community ofinterest with the unit, and have no separate identity.The Board will generally consider the following fac-tors:(1)The degree of actual interchange of employees,of which here there has been virtually none;(2) the day-to-day supervision of employees,which is in this matterentirely at the new unit; (3) the geographic proximity ofunits,which here is lacking;(4) the integration of oper-ations,which here does exist to some extent;(5) the simi-larity of working conditions,which here exists as to alllocal drivers and warehousemen,but not as to long-hauldrivers;(6) the number of employees to be acquired,which is here small compared to the existing overall op-eration;(7) the collective-bargaining history,which ishere known only to the extent of theBrownI andBrownIIdecisions;and (8)the common control over labor rela-tions,which is here minimal.SafewayStores,276 NLRB944 (1985);Save-it DiscountFoods,263 NLRB 689(1982);WestwoodImport Co.,251 NLRB 1213,1229 (1980). Theburden of proving accretion is generally on Respondents,Towne FordSales,270 NLRB 311 (1984),and the Board"will not,under the guise of accretion,compel a groupof employees,who may constitute a separate appropriateunit, to be included in all overall unit without allowingthose employees the opportunity to expressing their pref-erence in a secret election."MelbetJewelryCo.,180NLRB 107, 110 (1969).Substantial supervisory and operational control hashere been vested in local supervisors and specifically inthe local terminal manager.The starting times for citydrivers and dockmen are established by the local termi-nal manager who, with local supervisors,determines thenumber of drivers and dockmen who are to begin workat each start time.The localterminal manager is respon-sible for establishing routes and for making permanentroute modifications.Local supervisory personnel,specifi-cally the dispatcher,may independently modify routeson a temporary basis.The localterminal manager estab-lishes the manpower requirements and is responsible forensuring that the local terminal is properly manned. Thelocal terminal manager has the power to establish supple-menting and supplanting work rules at the facility andhas done so.The terminal manager is also responsible forholding the periodic safety meeting requriedby Atlantapersonnel,for scheduling such meetings at his own dis-cretion,and for ensuring not only that topics required byAtlanta are covered in such meetings but also that anysubject of local concern which he feels should be ad-dressed at such meeting is covered.The localterminalmanager also approves vacations,evaluates employeesand is responsible for all training.Local supervisory per-sonnelmake shift, job and route assignments,assignovertime when it is worked,and grant time off. All ofthe above functions are accomplished without input fromAtlanta.Afterthe completion of the initial job inter-views, new job applications are made directly to Chica-go, and applicants are interviewedby localsupervisorsand undergo local preemployment testing and physicals.With respect to hiring, employees have started to workat Chicago before their papers have reached Atlanta andclearly before Atlanta has had any time to review ortake any other action with respect to such application.One driver without the 12 months of experience requiredby Atlanta policies was hired by the local terminal man-ager.The "processing"by Atlanta,is said to consist ofperforming a check on a newly hired driver's motor ve-hicle record(MVR) to ascertain that he has correctlyrepresented such record on his application,but in severalinstancesthis obviously was not done. Although deci-sions about terminations and hiring are technically sub-jects to Atlanta approval,as a practical matter such au-thority rests with the local terminal manager since hesupplies the information upon which Atlanta makes suchdecisions.Atlanta personnel do not perform independentinvestigations into termination recommendations.Visitsfrom Atlantapersonnel are rare.Since the record establishes that immediate supervisionand day-to-day concerns of employees at the new unitare separate and autonomous from those of employees atother terminals in Respondent Brown's operation, thisseparate supervision and the independence of its managerweigh heavily against a finding of accretion.The auton-omy which exists in Chicago's daily operation is noterased merely because such operation is passively over-seen by central corporate personnel in Atlanta.Althoughit is undisputed that all negotiations for thenationwide contract and the wage riders occur in Atlan-ta, these contracts contain numerous riders establishingwages at each local terminal.It is clear that the extent ofcommon control of labor relations is insufficient tonegate the separate community of interest of the employ-ees atChicago.Another factor to be considered is the geographicalseparation between Chicago and other of RespondentBrown's terminals including Atlanta. As the evidence inthe record illustrates,the closest terminal to Chicago isinMilwaukee,Wisconsin, over 90 miles distant. Thesecond closest is the local terminal located in Indianapo-lis,Indiana,which is in excess of 150 miles distant.Lastly,the Atlanta,Georgia headquarters and terminal islocated approximatley 700 miles from the Chicago termi-nal.These geographical distances also underscore anotherfactorwhich is of importance in this analysis: the factthat the Chicago terminal operates independently ofother facilities operated by Respondent Brown with re-spect to operational interchange.As the record clearly il-lustrates,none of the routes operatedby citydriversoverlap routes originating from any other facility. Theonly instance of interchange of unit personnel at Chicagoinvolved the transfer of one driver from Chicago to the BROWN TRANSPORT CORP.Tampa terminal.Such transferoccurred only afer thedriver had been discovered carryingunauthorized pas-sengers inhis truck, a work rule infractionwarrantingautomatic termination.There is no evidence of any tem-porary interchangeof employees betweenterminals,something made extremelydifficultby the geographicdistancesinvolved.Given thisminimal percentage ofinterchangeand the fact that the oneinstance of suchinterchangeinvolvedan employee transferring awayfrom Chicago, the lackof interchange weighsheavilyagainst afinding ofaccretion.In considering the integrationof RespondentBrown'soperations,we note that the type ofequipment utilized inits business,the skillspossessedby employees, the work-ingconditions,and the fringebenefitsare similarthroughoutthe entire system.However, twothings areimportantto note. The firstis that the repairwork per-formedon the equipment assignedto the facility is, forthe most part, performed locally on the premises of thefacility.Second,although Respondent Brown'sfreighthandling operation is integrated nationwide and thefreightmoves throughoutthe entire system,theintegra-tion involvesonly paperwork and the movement of thefreight itself and engendersminimal contact between unitemployees and employees working at otherterminals.B. ThreatsThreats ofplant closing should employees engage inunion or other protected and concerted activities clearlyconstitute violations of Section 8(a)(1) of theAct.GisselPacking Co. v. NLRB,395 U.S. 575 (1969);Nissen Foods(USA)Co., 272 NLRB 371, 379 (1984).The issue of witnesscredibilityisparamount to thisand the other nonaccretion aspects of this proceeding.Employee witnesses can generally be expected to testifyin a mannerwhich favors theircontinued employmentand livelihood,and thus thecredibilityof witnesses stillemployed by Respondent which might adversely effecttheir continued employment should be given greaterweight.DurangoBoot,274 NLRB 361, 368 (1980);Geor-gia RugMill,131NLRB 1305 fn. 2 (1961). Thus,particu-lar attentionshould bepaid to the testimony of witnessesRathunde,Bergstresser,Weitendorf,Smith,and, for thetestimonial periods while still employed,Phillips.4In terms of the allegations of threats, Rathunde's testi-mony that Parsley told a groupof driversinAtlanta thatBrown had had troublewiththe Teamsters Union andhad and would close a terminal rather than"go union,"and that Terminal ManagerGonyouand other Brownrepresentatives hadmade similar statements,ismoreplausable than are the denialsby Parsley, Gonyou et al.Thoughof lesser weight, the testimony of former em-ployeeBachman and alleged discriminatee Witzel con-firmed Parsley's statements in this regard.Former em-ployeeQuinn confirmed such a statementby Gonyou.Former employees Neals and Ronald,who is also an al-leged discrimnatee,also testified that during interroga-tion, dealtwith below,there was an impliedthreat by4 Particular aspects of the weight to be given to this witness are con-sidered in the portion of this initial decision dealing with Phillips' dis-charge563Tallaksen of discharge for union membership or prefer-ance.5Alleged discriminatee Phillips' testimony, whilestillemployed,confirmed Parsley's threats delivered inAtlanta, and that Tallaksen made an implied threat ofdischarge because, as a "man on the fence"he had bettercooperate more to the liking of Brown's counsel and "bea company man." Phillips also testified that Gonyou hadexpressed displeasure with Phillips and Bergstresser, andthreatened that they would be discharged for their "be-trayal"after the proceeding had concluded.Threats of plant closure if employees engage in unionor other protected concerted activities have long beenruled to constitute violations of Section 8(a)(1) of theAct6 as have threats of unspecified reprisals or dis-charge.7Under the testimony credited above, there is nodoubt thatRespondent did, in numerous instances, vio-late Section 8(a)(1) ofthe Actby uttering threats to em-ployees contrary to their rights to engage in union orother protected concerted activities.C. InterrogationsIn determining the issueof unlawfulinterrogations,greatestcredibilitymust also be given to the statementsof witnessesemployed byRespondent at the time oftheirtestimony.Rathundetestifiedthat during his initial interview ses-sion he talkedtoMcCravey,Respondnet's personnelmanager,who asked if he belonged to "the Union," andhow he wouldfeelworkingfor anonunionemployer.He was asked the same questions in a secondinterview,by TerminalManagerGonyou, and still another time byMcMain,during the polygraphtesting.He also statedthat he heard McCravey ask otherapplicants the samequestions.Phillips, testifying while still employed by Re-spondent,stated that during hisfirst interview, with Pol-lard, hewas askedwhether hewas aTeamsters member.DiscrimnateeWitzel's testimonyconfirmedsuch ques-tioning.In additionto the prehiringinterrogation,therewasthe undenied testimonythatGonyou had askedallegeddiscriminateeWitzel what Local 710 had wanted whenhe lunched with Wade. Alleged discriminateePhillipstestifiedto a conversationat the local bar with Pollard inwhich hewas askedwhether he had any affiliation withtheTeamsters,whether he hadsigned a "card," andwhat the Teamstersmightdo ifhe turnedhis back onthem;and, by Gonyouin another conversation at thelocal bar, who had beenat a union meeting and whathad transpired.The Boardconsiders interrogationsof employees to beviolative of Section 8(a)(1) of the Act where, "in all ofthe circumstances,"itreasonably tends torestrain,coerce or interfere withrights guaranteedby the Act8 inSee E.1.du Pont &Co, 257 NLRB 139,140 (1981).Gissel PackingCo. Y NLRB,supra;Nissen Foods (USA)Co, supra7E I du Pont&Co, supra,Enterprise ProductsCo., 265 NLRB 544,548 (1982),OffshoreShipbuilding,274 NLRB 539(1985),American Medi-cal Transport,272 NLRB 285,292 (1984),Genwal Coal Co,275 NLRB528, 545-546 (1985)8RossmoreHouse,269 NLRB 1176 (1984) 564DECISIONS OF THENATIONALLABOR RELATIONS BOARDview of the totality of the circumstances, without ignor-ing the realities of the workplace and the history of hos-tility toward, threats to, or discharge of union support-ers.9 The "balancing test" discussed inRaytheonCo., 279NLRB 245 (1986), included the status of the party inter-rogated and the location and initiator of the interroga-tion.As jobapplicants,these individuals interrogatedwere particularly vulnerable to restraint and coercion,though interviewed on neutral ground and whether ornot later hired.'0Considering that in addition to suchprehiring coercions,posthiring interrogations took placeat the instigation of supervisors,though at the local"hangout" rather than at the workplace itself, wereequally restraining and coercive,and violative of theAct. The continueduse of a local hangout,rather than amanagement office, can give that informal location theimprimatur of official function,and management shouldnot be permitted to evade the consequences of interroga-tion merely by changing its location without changing itsclear message.D. SurveillanceThe issue of surveillance in this matter is one of intru-sive demands by Respondent that employees' report at-tempted contracts by Teamsters Local 710. DriversBergstresser andRathunde,while still employed byBrown,testified that they were told by Saillez and byGonyou respectively to phone in or otherwise bring it toBrown's attentionif theywere spokento, followed, har-rassed, bothered, or stopped by Local 710 representa-tives, and Terminal Manager Gonyou made a general an-nouncement of such requirement in the driver's lounge.Brown argues that such requests were lawful,based onthe fact that these were bonded drivers and drivingtrucks containing freight for which Brown was responsi-ble.There is, however, no evidence other than a lunch-timemeeting with two drivers that representatives ofLocal 710 ever contacted, much less interfered with,Brown's drivers.Rather, it was obvious at the hearingthatBrown's attitude toward Local 710 was virtuallyparanoid,including protectively"circling the wagons" atthe local terminal in the fear that a radiator puncturecaused by a pebble being thrown up from the roadwaywas actually a pistol shot seriously endangering Brown'sequipment.Brown also always made a clear distinctionbetween its own"non-union"shop where employeeswere represented by Drivers Mutual,and a shop whereemployees were represented by a "union,"defined as anylabor organization other than Drivers Mutual.While an employer may lawfully request employees toreport to management what they perceive to be threatsby union organizers or others similar requests to reportharassment or other pressures constitutes an unlawful at-tempt to discourage permissible union activity."Whenthose requests are extended to mere attempts to con-verse, and particularly in view of the other actions byBrown to maintainwhatitconsidered a nonunion atmos-phere in which employees were represented by Respond-9SunnyvaleMedical Clinic,277 NLRB1217 (1985).10QualityDrywall Co,245 NLRB 617 (1981)II Arya EngineeringCorp,256 NLRB 1083, 1093 (1981)entDrivers Mutual,they clearly constituted a violationof Section 8(a)(1) of the Act.E. Interference with Board ProcessThe evidence relative to the alleged interference withBoard process results in a direct crediblity conflict be-tween the testimony of Tallaksen and of Phillips.Neitherof these witnesses have been shown to have or beencredited as having complete credibility, which howeverdoes not prove, ipso facto, that all of their respective tes-timony should be disregarded.Phillips' testimony on this point was given while hewas still employed by Brown,but at a time by which hemust have recognized his other testimony might result inretribution. It appears particularly improbable that Tal-laksen,or anyone at Brown, would attempt to interfereonly withBoard process calling testimonyby Phillipsalone, either prior to or during this lengthy proceeding.Other witnesses, known to Brown, could have and didgive testimony more damaging thanthat ofPhillips, andeven though they may have been considered by Brownto be more principled or less willing to accept unlawfulsuggestionsthan Phillips,no attemptby or on behalf ofBrown apparently was made to interfere with their testi-mony.WhilePhillips' testimony on other points, supportedby or supporting situations testified to by other wit-nesses, can be granted preferential credibility, I mustconclude, based on my observationof thewitnesses andthe improbability of the testimony, that there was no at-tempt by Brown to interfere with the service of processon Phillips.F.Witzel's DischargeGeneral Counsel,bearing the burden of proof, hasshown that Witzel enjoyed an employment record free ofany objective blemish, and in fact enhanced by havingbeen granted a pay increase when two-thirds through hisprobationary period.Witzel, however, had had the infa-mous "hot-dog stand"lunch at which the Local 710 rep-resentativehad approached and spoken with him. IcreditWitzel's testimony that Gonyou was made awareby fellow driver Laxner of this contact, particularly inview of Brown's specific "request" that drivers notifymanagement should any attempt be made by Local 710representatives to speak to them.The only ground stated for the discharge was thatSaillez had complained to Gonyou of Witzel's "abusivelanguage" and challenging of authority.Thiswas the tes-timony of Gonyou,not of Saillez,and there were no ex-amples cited of such language or challenge, or of anyemployee being disciplined in any manner for such an of-fense throughout the entire Brown system. Given the to-tality of Brown's union animus it is obvious that Brown'sdischargeof Witzel wasto immunizeitselfagainst possi-ble unionization at Chicago, and was in violation of Sec-tions 8(a)(1) and(3) of the Act.G. Phillips' DischargeGeneral Counsel has here proven that Phillips was dis-charged only after having changed his behavior from BROWN TRANSPORT CORP.565having avoided testifying against Brown to cooperatingwith General Counsel in providing testimony. The infor-mation assembled by Brown's counsel to discredit Phil-lips' adverse testimony was allegedly the basis for his dis-charge.However, "dishonesty"or "lying" are not grounds uti-lizedby Brown for discharge except as applied tofreight, not the case here."Insurance"and "bonding"companies were not contacted,and it is not at all shownthat they would have raised objection to the false state-ments onthe application. The "on-the-job injury," traffictickets, and"damage" are subject to interpretation. Theissueofwhat constitutes a "conviction"hasbeenbrought to the Supreme Court several times, and a lay-man's interpretation might reasonably contradict that ofcounsel for Respondent.It is also highly indicative thatonly three Brown employees,throughout their entiresystem,had been terminated for making false statementson the job application, prior to Phillips' discharge, thattwo of the three had other serious grounds for termina-tion and the last was still in his probationary period.It is clear that each and all of the grounds posited byBrown for Phillips'discharge were pretextual,and thatthe discharge was in violation of Section 8(a)(3) and (1)of the Act.(c) Brown and DriversMutual by coercivelysolicitingemployees to join Drivers Mutual.4.Respondent Brown has violated Section 8(a)(1) ofthe Act as follows:(a) By interrogating employees regarding union mem-bership,activities,and sympathies.(b)By threatening not to employ,to terminate em-ployment, and not to continue employment at the loca-tion if job applicants or employees did not support Re-spondent Drivers Mutual or supported a labor organiza-tion other than Respondent Drivers Mutual.(c)By inducing employees to engage in surveillanceand creating the impression of surveillance.5.Respondent Brown has violated Section 8(a)(1), (3),and (4) of theAct, bydiscriminatorily discharging em-ployeesWitzell and Phillips, and discriminatorily failingto recall employee Ronald.6.The aforementioned unfair labor practices effectcommerce within the meaning of Section 2(6) and (7) ofthe Act.7.Except as specifically found herein,Respondents en-gaged in no other unlawful conduct.THE REMEDYH. Failure to Recall RonaldThe testimony reveals that Ronald was effectivelydenied the opportunity to work as a casual employee,and to become a permanent employee at the next vacan-cy as promised, and that this was done immediately fol-lowing his making a public comment constituting an in-citementof fellowworkers to unionize.Tallaksen,though not a supervisor,is anemployee having more fre-quent and intimatecontactwithmanagement, and hetold other employees that Ronald was not recalled be-cause those comments had "gotten back to the frontoffice."General Counsel has satisfied his burden of proof. Thereasons put forth by Brown for not having recalledRonald are shown to be patently specious,pretext putforth to hide the truth.BrownobviouslydiscontinuedRonald's employment because of his prounion remarks,in violation of Section 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW1.Respondent Brown is an employer engaged in com-merce within the meaning of Section2(2), (6), and (7) ofthe Act.2.Respondent Drivers Mutual is a labor organizationwithin the meaning of Section2(5) of the Act.3.Respondents Brown and Drivers Mutual have vio-lated Sections 8(a)(1) and(2) and8(b)(1)(A) of the Actrespectively as follows:(a) Brown by giving,and Drivers Mutual by acceptingrecognitionwhen bothRespondents knewthatDriversMutual did not represent an uncoerced majority of em-ployees.(b) Brown by giving,and Drivers Mutual by acceptingrecognition prematurely at a new facility where therewas no accretion.Having found that Respondents engaged in certainunfair labor practices,Iwill recommend that they be or-dered to cease and desist therefrom and to take other ac-tions designed to effectuate the purposes and policies ofthe Act.Having found that Respondents Brown and DriversMutual unlawfully respectively granted and acceptedrecognition as bargaining representative of an uncoercedmajority of employees at the local terminal at Chicago,Illinois,Iwillfurther recommend taht RespondentBrown be required as to the employees at its terminal atChicago, Illinois, to withhold recognition from Respond-entDriversMutual, and to cease giving effect to anycollective-bargaining agreement between the parties as tosaid terminal until such time as said Respondent DriversMutual shall have been certified by the Board as the ex-clusive bargaining representative of the employees inquestion.Ishall further recommend that RespondentDrivers Mutual cease and desist from acting as the col-lective-bargaining representative of Respondent Brown'semployees at the terminal at Chicago,Illinois.However,nothing in this Order shall authorize or require the with-drawal or elimination of any wage increase,or otherbenefits,terms, or conditions of employment which mayhave been established pursuant to the performance ofthat agreement.I shall further recommend that both Re-spondents jointly and severally reimburse all present andformer Brown employees at the terminal at Chicago, Illi-nois for all initiation fees, dues, or other moneys exactedfrom them by or on behalf of Respondent DriversMutual pursuant to any dues-checkoff provision of anycollective-bargaining contract,or otherwise,togetherwith interest thereon computed in accordance with F. W. 566DECISIONS OF THENATIONALLABOR RELATIONS BOARDWoolworthCo.,90NLRB 289 (1950),andNew Horizonsfor theRetarded,283 NLRB 1173(1987).12I shall further recommend that Respondent Brown beordered to offer George Witzel,James Phillips, andRobert Ronald immedaite and full reinstatement or recallto their former jobs or, if such jobs no longer exist, tosubstantially equivalent positionswithout prejudice totheir seniority and other rights and privileges, and tomake them whole for any loss of earning they may havesuffered by reason of the discrimination against them bypayment to them of a sum of money equal to that whichthey normally would have earned from the date of theirdischarge,or failure to recall,to the date of a bona fideoffer of reinstatement,less net interim earnings duringIS In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and afterJanuary 1,1987, shall becomputed atthe "short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 U.S.C. § 6621.Interestonamounts accruedprior toJanuary 1,1987 (the effectivedateof the 1986amendment to 26 U S C § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977).such period. Backpay shall be computed on a quarterlybasis as prescribed above. Moreover, consistent with theBoard's decision inSterlingSugars,261NLRB 472(1982), I shall recommend that Respondent be requiredto expunge from its records any references to the unlaw-fuldischarge and failure to recall of these employees,and provide written notice to them of such action, andinform them that Respondent's unlawful conduct will notbe used asa basisfor future disciplinary actionagainstthem.Counsel for General Counsel has also requested a visi-tatorial clause authorizing the Board to engage in discov-ery under the Federal Rules of Civil Procedure. TheBoard has been extremely disinclined to grant such relief.Though there is an extended history of RespondentBrown'sunion animusover the last 15 years I will notrecommend a change in Board policy, secure in theknowledge that appeal will be made to the Board onother issues as well.[Recommended Order omitted from publication.]